Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-10: Reason for allowance as indicated in non-final 
mailed 3/28/2021.
	With respect to claims 18-20: Applicant’s remarks filed 6/15/2015 (Pages 11-13) 
are persuasive.
	With respect to claims 21-27: Closest prior art of record Maruyama et al. (U.S. 
Pub. No. 2013/0019220 A1), dislcoses: A method of forming an integrated circuit 
(IC), the method comprising: generating, by a processor, a first standard cell 
layout design of the integrated circuit, wherein the generating the first standard 
cell layout design comprises: placing a first set of conductive feature layout 
patterns on a first metal level, extending in a first direction (See Figure 30, i.e. , 
pattern 44 and cell 100 top left box), generating a second standard cell layout 
design of the integrated circuit, the second standard cell layout design abutting 
the first standard cell layout design in the first direction, wherein the generating 
the second standard cell layout design comprises: placing a second set of 
conductive feature layout patterns on the first metal level  (See Figure 30, i.e. , 
pattern 44 and cell 100 top right box).
The prior art does not teach the limitations: generating, by a processor, a first 
standard cell layout design of the integrated circuit, wherein the generating the first 
standard cell layout design comprises: placing a first set of conductive feature layout 
patterns on a first metal level, extending in a first direction, and overlapping a first set 
of gridlines extending in the first direction; generating a second standard cell layout 
design of the integrated circuit, the second standard cell layout design abutting the first 
standard cell layout design in the first direction, wherein the generating the second 
standard cell layout design comprises: placing a second set of conductive feature 
layout patterns on the first metal level, extending in the first direction, and overlapping 
a second set of gridlines extending in the first direction, and the second set of gridlines 
being separated from the first set of gridlines in a second direction different from the 
first direction; generating a first set of cut feature layout patterns extending in the first 
direction, a side of a first cut feature layout pattern of the first set of cut feature layout 
patterns extending in the first direction is aligned with a first gridline of the first set of 
gridlines or the second set of gridlines; and manufacturing the integrated circuit based 
on at least the first standard cell layout design or the second standard cell layout 
design, as recited in independent claim 21, wherein claims 22-27 depend directly 
and/or indirectly from.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.